IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 586 MAL 2017
                                           :
                    Respondent             :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
             v.                            :
                                           :
                                           :
CHRISTOPHER HANSON,                        :
                                           :
                    Petitioner             :


                                     ORDER



PER CURIAM

      AND NOW, this 14th day of February, 2018, the Petition for Allowance of Appeal

and Motion for Leave of Court 1501(A) are DENIED.